2013 VT 49

Vanderminden, A
Family LTD Partnership v. Town of Wells (2012-092)
 
2013 VT 49
 
[Filed 28-Jun-2013]
 
NOTICE:  This opinion is
subject to motions for reargument under V.R.A.P. 40 as well as formal revision
before publication in the Vermont Reports.  Readers are requested to
notify the Reporter of Decisions by email at: JUD.Reporter@state.vt.us or by
mail at: Vermont Supreme Court, 109 State Street, Montpelier, Vermont
05609-0801, of any errors in order that corrections may be made before this
opinion goes to press.
 
 

2013 VT 49

 

No. 2012-092

 

Vanderminden, A Family LTD
  Partnership


Supreme Court


 


 


 


On Appeal from


    v.


Property Valuation and Review 


 


Division


 


 


Town of Wells


November Term, 2012


 


 


 


 


Michael
  Bernhardt, State Appraiser


 

Joseph A. DeBonis of DeBonis, Wright &
Carris, P.C., Poultney, for Plaintiff-Appellant.
 
John C. Thrasher of Ceglowski &
Thrasher, LLC, Rupert, for Defendant-Appellee.
 
 
PRESENT:  Reiber, C.J., Dooley, Skoglund, Burgess and
Robinson, JJ.
 
 
¶ 1.            
DOOLEY, J.   Taxpayer, Vanderminden, a Family Limited
Partnership, owns a contiguous piece of property located in the adjoining Towns
of Poultney and Wells.  This appeal concerns the portion of the property
in the Town of Wells.  The state appraiser affirmed the Town’s valuation
of this parcel at $122,000.  On appeal, taxpayer argues that the state
appraiser erred in: (1) failing to provide a sufficient explanation for the
decision and accepting the Town’s valuation without sufficient supporting
evidence; (2) assessing the Wells and Poultney properties as a single parcel
and valuing the Wells portion as if its best use was for a seasonal dwelling;
and (3) not accepting taxpayer’s evidence that the property is assessed
above fair market value.  We reverse and remand.
¶ 2.            
Taxpayer’s aggregate property is 1.49 acres with 715 feet of lake frontage on Lake St. Catherine.  The property is
improved with a seasonal camp, a garage, water, and a sewage system.  All
of the improvements are located on the Poultney portion.  The Wells
portion is .09 acres[1]
including 125 feet of lake frontage.  It is shown
on the Town of Wells tax map as a roughly triangular small piece of land that
sticks out into the lake.  The maximum depth of the land is fifty feet,
and it tapers to zero feet on each side as it crosses the town boundary.[2]  Apparently, this piece is reachable
by land only by proceeding over the Poultney portion of taxpayer’s land.[3] 
¶ 3.            
For 2011, the Town of Wells assessed the Wells portion of the property
at $130,200.  Taxpayer grieved that assessment, and the listers adjusted
the value to $122,000 to reflect that the overall property had 715 feet of lake frontage.  Apparently, the Town’s land schedule
assigns a per-foot value for lake frontage that
decreases as the amount of overall lake frontage increases.[4]  Following taxpayer’s appeal, the
Board of Civil Authority affirmed the listers’ valuation.  Taxpayer then
appealed to the state appraiser.  
¶ 4.            
At the hearing, three listers represented the Town.  They put the
listers’ card in evidence and explained that the parcel was assessed by using a
per-foot value for lake frontage.  One of the
listers explained that this amount was then adjusted with a neighborhood
multiplier of 2.5 and grade adjustment of 0.5.  The amount was also
adjusted to reflect the depth of the property.  The printed part of the
card said that that adjustment reflected an “effective depth” of fifty feet,
but there is a handwritten addition that says depth “reduced to 30’ for value
purpose.”[5] 
The Town did not, however, introduce the land schedule, identify the starting
per foot land value, or reproduce the calculation that led to its ultimate
result.  
¶ 5.            
Taxpayer presented evidence from an expert, who testified that the Wells
parcel would not meet state soil or setback requirements for a septic
system.  In a letter of opinion, the expert also stated that the property
would not meet the state’s minimum setback requirements for the construction of
a building that requires potable water and a wastewater disposal system. 
Taxpayer also introduced evidence of the sales of three properties in Poultney
that had lake frontage as evidence of the fair market
value of the Wells property.  Taxpayer introduced the listers’ card for
the Poultney portion of the property, and a calculation of the value of the
Wells land as if it was located in Poultney.  Taxpayer testified that in
his opinion the highest and best use for the Wells portion of the property is
as a parking lot and that its value is $30,000.  
¶ 6.            
The Town challenged the three sales in Poultney offered by taxpayer,
arguing that the sales were not indicative of the fair market value of
taxpayer’s land because the properties were in inferior neighborhoods and did
not offer the same lake view.  The Town also argued that the Wells portion
could not be separated from the whole for assessment purposes, but should be
valued as part of the larger parcel of land.  The Town explained that it
was not valuing the Wells portion as a separately developable piece of property
but as additional lake frontage on a developed lot.  The Town explained
that certain attributes of the property were considered in the valuation but
that there was no discount applied to the property for its failure to meet
building or septic setback requirements.  
¶ 7.            
The state appraiser conducted a site visit and issued a written decision. 
The appraiser rejected taxpayer’s assertion that the best use for the property
was as a parking lot.  From the site visit, the appraiser observed that
the land has a deck and sitting area and concluded that the land had greater
value than just as a parking lot since it supported the land in Wells. 
The appraiser did not accept the Poultney sales submitted by taxpayer as
indicative of the fair market value of the Wells property, concluding that two
sales from 2006 were outdated and that the remaining one did “not support the
contention that the Subject has been assessed improperly.”  The appraiser
concluded that taxpayer had not met its burden of proving that the Town’s
valuation was incorrect and affirmed the listed value of $122,000.  Taxpayer
appealed that decision to this Court.
¶
8.            
There are two aspects to this case: the procedural and the
substantive.  We begin with the procedural component.  First, we
summarize the shifting burdens that we have applied in many cases.  When a
taxpayer grieves an assessment to the state appraiser, there is a presumption
that the Town’s assessment is valid.  City of Barre
v. Town of Orange, 152 Vt. 442, 444, 566 A.2d 951, 952 (1989). 
This is a bursting bubble presumption; if the taxpayer presents any evidence
that his property was appraised above fair market value, then the presumption
disappears, and “it is up to the town to introduce evidence that justifies its
appraisal.”  Adams v. Town of West Haven, 147 Vt.
618, 619-20, 523 A.2d 1244, 1245 (1987).  Once the presumption
disappears, the Town is required to show either “that it substantially complied
with the relevant statutory and constitutional requirements” or that its
valuation was supported by independent evidence of fair market value.  Littlefield v. Town of Brighton, 151 Vt. 600, 602, 563 A.2d
998, 1000 (1989).  The ultimate burden of persuading the court that
the Town’s appraisal is incorrect “remains with the taxpayer.”  Adams, 147 Vt. at 620 n.*, 523 A.2d at 1245 n.*. 
¶
9.            
On appeal, we accord deference to decisions of the state appraiser and
“will set aside the state appraiser’s findings of fact only when clearly
erroneous.”  Barnett v. Town of Wolcott, 2009 VT
32, ¶ 5, 185 Vt. 627, 970 A.2d 1281 (mem.).  Where the state
appraiser’s valuation is supported by some evidence from the record, “the
appellant bears the burden of demonstrating that the exercise of discretion was
clearly erroneous.”  Garilli v. Town of Waitsfield,
2008 VT 91, ¶ 9, 184 Vt. 594, 958 A.2d 1188 (mem.) (quotation omitted).
¶
10.        
In this case, we conclude that the appraiser’s findings are not
supported because of an error in the Town’s justification for its appraisal.[6]  Taxpayer presented sufficient
evidence to rebut the Town’s initial presumption of the validity of the
assessment.[7] 
Following the disappearance of the initial presumption, the Town could support
its appraisal by demonstrating that the appraisal was derived from a schedule
that was developed to grade and determine the fair market value of
property.  See Elliott v. Town of Barnard, 153 Vt. 306, 311, 571 A.2d 653, 656 (1989).  In this proceeding, the
listers introduced their listing card that showed that the appraisal was based
on a number of factors that apparently were part of a land schedule.  The
listers’ testimony suggested that this was a special schedule for lakefront
property.  However, the listers failed to introduce the schedule[8] so the methodology for using the
adjustment factors was not in evidence, and there was no showing how the
listers’ value was reached.  There was not sufficient evidence to meet the
Town’s burden, and the appraiser could not rely upon the listers’ appraisal. 
Cf. id. (concluding town’s evidence sufficient
because town put its methodology and calculations for taxpayer’s case in
evidence).  Thus, there is no support for the appraiser’s decision setting
the fair market value at the amount of the Town’s appraisal.  We must
reverse the state appraiser’s decision for this error.  But before doing
so, we turn to the substantive aspect of the case.
¶ 11.         On
the substance of the state appraiser’s decision, taxpayer first argues that the
state appraiser erred in treating taxpayer’s property as one parcel although it
lies in two towns.  According to taxpayer, the state appraiser’s
conclusion that the highest and best use of the property is as a seasonal home
is incorrect because the property in Wells cannot support such a use. 
Rather than consider the Wells portion separately, the state appraiser found
that the “entire property is a single parcel on a single deed.”  The state
appraiser concluded that the Wells part of the property “is not a singular entity[;] it is part of the whole.”  Taxpayer argues
that this analysis is flawed because it is based on 32 V.S.A. § 4152(a)(3), which requires “all contiguous land in the same
ownership” to be assessed as one parcel, but only where all the land is in one
town.  Taxpayer argues that the statute does not apply here where the land
is in more than one town.
¶ 12.         We
acknowledge that the statute does not apply directly.  Even before the
specific rule in § 4152(a)(3), however, we recognized
that in some instances contiguous parcels in common ownership should be treated
as one.  To determine whether contiguous land in common ownership should
be treated as one parcel:
All
relevant factors must be considered in determining whether or not property
should be assessed as a single parcel, including whether the property was
conveyed in one deed, the character of the land and the purpose for which it is
used, whether separately deeded tracts are contiguous, and whether the property
currently functions as one tract for the owner.
 
Neun v. Town of Roxbury,
150 Vt. 242, 244, 552 A.2d 408, 410 (1988); see also Bullis v. Town of Grand
Isle, 151 Vt. 503, 504, 561 A.2d 1359, 1360 (1989) (same).  Under
these factors, taxpayer’s entire property in this case is one parcel.  It
is covered in one deed, used for one common purpose, and functions as a single
tract.  We see no reason to treat the property differently.
¶ 13.         We
particularly do not see a reason to treat the property as two separate parcels
simply because it is divided by a town boundary line.  The fact that the
land lies in two towns goes to taxing jurisdiction and not to the nature of the
property.  Taxpayer wants the part of the property in Wells to be treated
as a separate parcel because, so treated, it has virtually no value.  But
that would be a fiction.  Viewed as part of the larger property, as it is
used, it clearly adds value to the whole and should be treated that way. 
Thus, we agree with the state appraiser and the Town of Wells on that point.[9]
¶ 14.         But
there is a clear consequence to this holding, and that brings us to the larger
substantive argument of the taxpayer.  Taxpayer argues that it presented
credible evidence that its property was assessed at more than fair market value
and that the state appraiser did not credit this evidence.  Essentially,
taxpayer’s claim is that it is unfair for Poultney and Wells to use separate
and conflicting appraisal formulas.  We agree, at least in part.
¶ 15.         Before
we address the argument directly, we make two preliminary points.  It is
clear from the records we have observed in property tax appeals that there are
many mass appraisal models in use in Vermont towns.  As we observed in City
of Barre v. Town of Orange, 138 Vt. 484, 486, 417 A.2d 939, 941 (1980),
“many different methods exist for determining fair market value.”  See
generally Int’l Ass’n of Assessing Officers, Standard on Mass Appraisal of Real
Property 8-10 (2013), http://www.iaao.org/uploads/standardonmassappraisal.pdf. 
This point is particularly apparent from the record in this case.  The
Town of Poultney uses a model that places the primary value of a property
containing a dwelling on the land under and immediately surrounding the
dwelling.[10] 
Under the Poultney formula, much less of the value is based on the lake
frontage.  Under this formula, adding the land in the Town of Wells, as if
it were in the Town of Poultney, would add little—according to taxpayer’s
evidence, $450—to the overall fair market value.
¶ 16.         The
Town of Wells, when it is valuing unimproved land, places most of the value on
the lake frontage.  We do not know what the Town would do if the lakefront
land also had a dwelling.[11] 
We do know, however, that if the Town of Wells’s schedule were applied to
taxpayer’s land in the Town of Poultney, the value of that land would increase
by more than five times if it were unimproved.  The fact that it is
improved should add even more value.  
¶ 17.         The
result of Poultney using its appraisal formula for the land in its town, and
Wells using its appraisal formula for the land in its town, appears to be that each
town maximizes the taxable value of its share of the parcel.  This result
might be acceptable if this were only a dispute between towns.  It may be
unacceptable, however, if the result means that the combination of the two
values on which the towns assess their taxes exceeds the fair market value of
the property overall when viewed as one parcel.[12]  Indeed, taxpayer’s evidence
strongly suggests that this unacceptable result is occurring here.
¶ 18.         The
second preliminary point is that the Legislature has not specified how to value
land that is contiguous, and in common ownership, but lies in more than one
town.  Nor has the Division of Property Valuation and Review,[13] a division within the Department of
Taxes, 3 V.S.A. § 2289(a), specified the methodology for such valuation. 
See 32 V.S.A. § 3401 (Director of Division to provide “printed instructions and
directions” to town listers related to their duties); id. § 3411(5)
(directing division to “provide technical assistance and instruction to the
listers in a uniform appraisal system”).  Nor has this Court provided
guidance for appraisal in such circumstances.[14]  In this case, there were two
appeals of the Town of Wells appraisal, the one before us and an earlier appeal
in 2006.  In each case, the hearing officer acting as state appraiser
urged the listers in Poultney and Wells to develop a joint fair market
value.  The hearing officer in 2006 observed “I do find the practice of
valuing contiguous properties in two towns as unrelated properties
troubling.  If one was applying for a mortgage or considering selling you
would not utilize this approach.”  There is no indication that the
recommendation of the hearing officers was acted upon, probably because the
analysis in the decisions allows each town to achieve its tax objectives
without having to consider the overall impact of their joint actions on the
taxpayer.  There is little incentive for the towns to cooperate.
¶ 19.         With
these observations in mind, we return to the substantive issue before us. 
The core policy of our property tax system is that property is taxed based on
its fair market value.  Taxation based on fair market value “ensure[s]
that no property owner pays more than his or her fair share of the tax
burden.”  Barnett, 2009 VT 32, ¶ 4. 
This policy implements the proportional contribution clause in Article 1, § 9
of the Vermont Constitution.  See Town of Barnet v. Palazzi Corp.,
135 Vt. 298, 302, 376 A.2d 24, 27 (1977) (equality and uniformity of taxation
cannot occur without uniformity in basis of assessment of fair market
value).  As we held in In re Property of One Church Street, 152 Vt.
260, 267, 565 A.2d 1349, 1353 (1989), the mandate of the proportional
contribution clause is that “a classification once established be applied
equitably to all within the same class.”  Under the Vermont system, all
properties are in the same class with respect to valuation at fair market
value.
¶ 20.         We
see no exception in this requirement because property lies in more than one
town.  Just as with land in one town, the value of the whole property must
be equated with fair market value.  In saying this, we recognize that the
fair market value is affected by the location of the whole parcel, including
the fact that it is in more than one town, each with its own governmental
services, land use regulation, and tax rates.  See Wennar v. Town of
Georgia, 161 Vt. 632, 633, 641 A.2d 101, 102
(1994) (mem.) (noting that property value is affected
by lakefront location).  We also emphasize that this policy is not
intended to impact town taxing autonomy other than in the determination of fair
market value.  The fair market value must be divided between the towns,
and appraised value must reflect the second equalization step for each
town.  See Alexander v. Town of Barton, 152 Vt. 148, 153, 565 A.2d
1294, 1297 (1989) (on appeal, appraiser must determine fair market value and
listed value of comparable properties to equalize assessments).  Our only
limitation is that the sum of the values attributable to the part of the parcel
in each town cannot exceed the fair market value of the whole parcel.
¶ 21.         The
governing statute requires the state appraiser, or the
superior court if the taxpayer has selected that appeal option, to determine
the “correct valuation” of the property.  We hold that the determination
of the correct valuation for property in more than one town when valued as a
single parcel includes both the fair market value of the property overall and
of the portion in the town involved in the appeal.  Cf. Great Lakes
Div. of Nat’l Steel Corp. v. City of Ecorse, 576 N.W.2d 667, 685-86 (Mich.
Ct. App. 1998) (affirming decision of tax tribunal that integrated steel mill
in two cities must be taxed at overall fair market value, with value
apportioned between cities; tax tribunal held “[I]t is essential that the sum
of the parts do equal the whole; . . . appraiser
cannot correctly and accurately determine the true cash value of a property by
appraising only half of a facility that is ‘integrated’ ”).  If the
taxpayer presents evidence demonstrating that the value assigned to the portion
of the property in the town involved in the appeal exceeds the difference
between the overall fair market value and the value(s) used in the other
town(s), the value for the town involved in the appeal must be reduced so that
the overall parcel is not appraised above fair market value.  To demonstrate
the overall fair market value of the parcel, the parties may present
traditional evidence of fair market value such as comparable sales.  See Ames,
136 Vt. at 82, 385 A.2d at 1078-79 (explaining that
comparable property values are relevant to fair market value).  The weight
to assign to taxpayer’s evidence will be a matter for the factfinder.  See
Boivin v. Town of Addison, 2010 VT 67, ¶ 6, 188 Vt. 571, 5 A.3d 897 (mem.) (explaining that
trial court has discretion to determine credibility and weight of evidence in
tax appeal).
¶
22.        
We recognize the complexity of this determination because it involves
reverse equalization for the town(s) not involved in the appeal—that is
deriving a fair market value from a town’s appraised value.  We also
recognize that it arbitrarily requires the town involved in the appeal to bear
the entire burden of ensuring that taxpayer is not being taxed on a parcel
value above fair market value.[15] 
This arbitrariness should provide towns with parcels also lying in another town
or towns to cooperate on appraisal of the parcel to produce a result that
protects the taxpayer and treats each town involved fairly. 
¶
23.        
In appeals involving lands lying in more than one town, the taxpayer may
challenge the town’s value on the basis that it will cause the property to be
taxed above fair market value overall, essentially what the taxpayer did in
this case.  The town must respond by showing not only how it appraised the
property in the town but also that the overall valuation of the parcel across
all towns does not exceed fair market value.  The appraiser can make a
determination on all the evidence presented.  That process should be
followed in this case on remand.
¶ 24.         We
believe it likely that the Legislature can and should create a less complex and
more fair process for determining property valuation where multiple towns are
involved.[16] 
It may also be possible for the Division of Property Valuation and Review to
create a solution within its statutory mandate.  We urge both to address
this area of our property tax laws.[17]

Reversed and
remanded.
 

 


 


FOR THE COURT:


 


 


 


 


 


 


 


 


 


 


 


Associate
  Justice

 





[1] 
The state appraiser’s decision states that the property is 0.14 acres, but this
appears to be an error.  At the hearing, the Town testified that the
property is 0.09 acres.  Further, the Wells listers’ card reports that the
property is 0.09 acres.  
 


[2]
 The state appraiser’s decision states that the average depth is thirty
feet, but this measurement information is not entirely accurate in view of the
shape of the piece.
 


[3]  Taxpayer
testified that “[t]here is no access from the road to this parcel, nor is there
a right of way to it.”  The state appraiser made a Krupp finding
reflecting this testimony, but added “we were able to drive to the parcel over
what appeared to be a right of way past other residences.”  See Krupp
v. Krupp, 126 Vt. 511, 514-15, 236 A.2d 653, 655-56 (1967) (explaining that
recitations of evidence are not findings of fact and are “immaterial and are
not for consideration”).  We do not read this as disputing that he had to
cross taxpayer’s land in Poultney to reach the land in Wells.  
 


[4]
 The Town submitted a supplemental printed case, which contains a series
of documents called the “Wells Lake Front Land Schedule.”  One of the
documents shows a table displaying the value per front foot, for different
lengths of frontage, with the value declining as the increments of frontage
increase.  As explained, infra, this schedule was not in evidence
in this case.


[5]
 Again, the significance of this adjustment is shown on the documents the
Town asserts comprise the lakefront land schedule.  According to one of
the documents an effective depth of thirty feet—the smallest number in the
table—produces a multiplier of 0.68.  


[6]
 The taxpayer has labeled this issue as a failure of the state appraiser
to adequately explain his reasoning so this Court can determine the basis for
the decision.  We have recast it in the text because the state appraiser
could not explain the decision without the evidence of the Wells land schedule.
 


[7]
 The Town argues in its brief that taxpayer’s evidence “was properly
considered by the state appraiser and he found that it was not sufficient to
overcome the presumption of the validity of the town’s assessment.” 
Although we acknowledge that the state appraiser’s decision was ambiguous on
this point, a decision that taxpayer did not provide sufficient evidence to
overcome the presumption of validity of the Town’s assessment would be clearly
wrong.  Even if the state appraiser did not credit them, evidence of the
three alleged comparable properties was sufficient to overcome the presumption. 
See Kruse v. Town of Westford, 145 Vt. 368, 371-72, 488 A.2d 770, 772
(1985) (explaining that presumption is overcome when taxpayer introduces
evidence tending to show property appraised above fair market value as
evidenced by valuations of comparable properties).


[8]
 The Town claims that it did introduce the schedule, and the state
appraiser accepted it, but the decision fails to reflect the existence of this
evidence.  Thus, the Town claims that the state appraiser was aware of the
schedule and taxpayer had it in his possession.  The Town’s argument is
based on its claim that the land schedule was introduced into evidence in a
different appeal heard the same day, involving a different taxpayer, as Exhibit
T-6, and the transcript of this case shows the admission of an Exhibit T-6,
which the Town claims must have been the land schedule.  The record does
not support the Town’s theory.  Exhibit T-6 entered in this case is
described in the transcript as a document entitled “what is a parcel.”  A document, entitled “What is a Parcel?” and marked as Exhibit
T-6, is included in the file from the Property Valuation and Review
Division.  The Town also notes the transcript contains a statement from
one of the listers: “And then I gave you this morning the definition of—,” to
which the state appraiser interrupts, “I marked—that’s marked.” 
Apparently, the Town believes this is an alternative theory of how the schedule
was admitted.  The interchange does not specify what the lister was referring
to as a “definition”; the reference may refer to the document defining a
parcel, but is not descriptive of a land schedule.  


[9]
 Our agreement on this point does not mean that we agree that the
valuation formula used by the Town of Wells is valid or that it was properly
applied here.  Although the land schedule is not in evidence, it appears
that the Town of Wells uses the single-parcel determination to treat the Wells
land as if it were part of a single parcel of unimproved land in the Town of
Wells.  We do not know the effect on the valuation if the Town of Wells
had treated this hypothetical parcel as if it included a dwelling.  See, infra,
n.10.


[10] 
Many towns use a land schedule that assigns a higher per acre value to a one-
or two-acre housesite.  See, e.g., Bookstaver v. Town
of Westminster, 131 Vt. 133, 137, 300 A.2d 891, 894 (1973). 
The amount of land surrounding a dwelling and “reasonably necessary for the use
of the dwelling as a home” is a housesite for purposes of the “Homestead
Property Tax Income Sensitivity Adjustment” for income taxes if it is a portion
of a homestead.  32 V.S.A. §§ 6061(11)
(definition), 6066 (computation of adjustment).  A homestead is a
“principal dwelling” and “parcel of land surrounding the dwelling.”  Id.
§ 5401(7)(A).  The appraiser is required to
“determine a homestead and a housesite value if a homestead has been declared
with respect to the property.”  Id. § 4467. 
The dwelling in Poultney in this case is a seasonal home and not a homestead.
 


[11]
 The Town of Wells could have the same policy as the Town of Poultney
where there is a dwelling.  We note that, in valuing taxpayer’s land, the
Town of Wells reduced the lakefront-per-foot valuation to account for the total
lakefront footage of the parcel but made no adjustment because of the presence
of the dwelling.  It appears that the Town of Wells is considering the
property as one parcel only partially.
 


[12]
 The situation here was described in a similar case from the Texas Court
of Appeals, paraphrasing Pink Floyd: “appraisal districts assessing property
crossing county lines are entitled to ‘share it fairly but don’t take a slice
of [the other’s] pie.’ ”  Devon
Energy Prod., L.P. v. Hockley Cnty. Appraisal Dist., 178 S.W.3d 879, 882 (Tex.
Ct. App. 2005).  In Devon, the county assessments
together amounted to 134% of fair market value.  Id.
at 881.
 


[13] 
The Division publishes documents intended to assist listers, including a
Listers Handbook.  See Div. Prop. Valuation &
Review, Listers Handbook (April 2008),
www.state.vt.us/tax/pdf.word.excel/pvr/2008%20Listers%20Handbook_Restored.pdf.
 And, with the Secretary of State, a Handbook on
Property Tax Assessment Appeals.  See Office of Sec’y of State
& Div. Prop. Valuation & Review, A Handbook on
Property Tax Assessment Appeals (rev. 2009), www.sec.state.vt.us/municipal/tax_appeal_handbook_2007.pdf. 
Neither specifies how to appraise contiguous property in common ownership lying
in more than one town.


[14]
 In Ames v. Town of Danby, 136 Vt. 78, 385 A.2d 1075 (1978), we
considered the appraisal of land lying in three towns by one of the
towns.  The fact the land was in more than one town did not affect the
decision, except we held that the taxpayer could testify to the appraisal of
the land in the other towns by those towns as relevant to fair market
value.  Id. at 82, 385 A.2d at 1078-79.


[15]
 The appraisal appeal process is a limited remedy because it involves only
one town.  We note that in the somewhat-similar situation where two towns
claimed the land in question and separately taxed it, we authorized declaratory
judgment relief to join both towns to determine which can tax the land. 
See Poulin v. Town of Danville, 128 Vt. 161, 260 A.2d
208 (1969).


[16]
 For example, taxpayer argues that the Town of Wells should be required to
use the Town of Poultney’s appraisal methodology as if the whole parcel were in
Poultney.  That may be a practical solution where, as here, the majority
of the value is in Poultney.  We do not believe we can impose this
solution under the current statute.
 
The rule in many jurisdictions, as another example, is
to allow one taxing jurisdiction to tax the property as if it lies in only that
jurisdiction.  See 72 Pa. Cons. Stat. Ann. § 5020-411 (when county
boundary divides tract of land, county where “mansion house” is located can tax
entire tract); W. Va. Ann. Code § 11-4-14 (where land is in more than one
county, county “where the greater part thereof in value lies” may tax it all as
if it was only in this county); see also Adams v. Floyd, 83 S.E. 223
(Ga. 1914) (under Georgia law in effect, where land is in two counties, county
with most of improvements may tax entire parcel).
 


[17]
 A similar recommendation was made by the Texas Court of Appeals in Devon,
178 S.W.2d at 883 n.5.